Citation Nr: 0416906	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating greater 
than 10 percent for service-connected left knee condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness.

4.  Entitlement to service connection for weight loss, 
including as due to undiagnosed illness.

5.  Entitlement to service connection for diminished sex 
drive, including as due to undiagnosed illness.

6.  Entitlement to service connection for sleep disorder, 
including as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1990 
until July 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the assignment of a 10 
percent disability rating for service-connected left knee 
condition and denied service connection for PTSD.

The appellant requested a hearing in this case, however, he 
subsequently withdrew such request.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claims of entitlement to an 
increased rating for service-connected left knee condition 
and service connection for his various disorders.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."  Charles v. Principi, 16 Vet. App. 370 (2002) 

As to the appellant's claim relative to PTSD, the law 
provides that requisite for a grant of service connection is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The appellant has alluded to several, generalized incidents 
occurring during the course of his active Persian Gulf War 
service, when he was assigned as a motor transport driver.  
The record does not reflect whether the RO attempted to 
secure any information from appropriate U.S. Government 
records depositories to ascertain whether the appellant may 
qualify as a combat veteran and be entitled to the 
presumptive provisions of 38 U.S.C.A § 1154(b), or whether 
independent  corroboration of the claimed stressors would be 
required.  Because the appellant is diagnosed as having PTSD, 
(as discussed below), the RO will be directed to undertake 
such research upon remand.  

The record reflects diagnostic assessments and treatment for 
the disorder in April 1999 and November 2002.  However, it is 
unclear whether the medical care providers were aware of the 
record or any incidents of the appellant's demonstrated 
military service.  Following the development with regard to 
the appellant's claimed stressors, the RO will be directed to 
afford the appellant a clarifying VA mental disorders 
examination as to both the claim of service connection for 
PTSD and the claim pertaining to undiagnosed illnesses, as 
below. 

The appellant is also seeking service connection for 
headaches, weight loss, a diminished sex drive and sleep 
disturbances.  The appellant contends that his headaches, 
weight loss, diminished sex drive, and sleep disorder are 
both symptoms of his PTSD as well as separate disabilities.  
Because the appellant is competent to report such symptoms, 
appropriate VA medical examination(s) should be conducted to 
ascertain whether the appellant has the symptoms he 
describes, and whether such may be amenable to a grant of 
service connection as undiagnosed illness(es).  

With respect to the appellant's claim of entitlement to an 
increased disability rating greater than 10 percent for 
service-connected left knee condition, the evidence of record 
does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a) (2003).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.

Although the appellant was previously afforded several VA 
orthopedic examinations, the most recent VA examination was 
conducted in January 1999 and the appellant contends that he 
has worsening symptoms.  Accordingly, there is a need to 
verify the current severity of his left knee condition.  
Therefore, as detailed below, the appellant should be 
afforded a VA orthopedic reexamination for purposes of 
ascertaining the current severity of his left knee condition.

Accordingly this case is remanded for the following:

1.  The RO ascertain if the appellant 
has received any VA, non-VA, or other 
medical treatment for the disorders at 
issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO will request that the 
appellant provide a written statement 
fully detailing any claimed in-service 
stressor events, including and 
specifically the date(s) of any such 
event(s), the full names of all 
individuals involved, the geographic 
location of the event(s), and the unit to 
which he was assigned when such event(s) 
took place.  

3.  The RO will attempt to secure the 
appellant's service personnel records 
from his last known Army Reserve units: 
the 705th Transportation Company, Dayton, 
Ohio; the 656th Transportation Company, 
Springfield, Ohio; both apparently 
subordinate units of the 83rd Army 
Reserve Command, Columbus, Ohio.  All 
efforts to obtain these records should be 
fully documented, and the facility must 
provide a negative response if records 
are not available.

4.  The RO will attempt should be made 
to verify any claimed in-service stressor 
event(s) provided by the appellant.  
Specifically, the RO should provide the 
appellant's detailed in-service stressor 
statement responses to the U.S. Armed 
Forces Service Center for the Research of 
Unit Records (USASCRUR) for purposes of 
verifying any claimed in-service stressor 
event(s).  USASCRUR should be requested 
to provide, among any other relevant 
findings, copies of any unit reports, 
casualty lists, "after-action" reports 
or other pertinent records.  

5.  Upon completion of the above 
development, the appellant should be 
scheduled for VA medical examinations, to 
be conducted by appropriately qualified 
physicians.  The claims file must be made 
available to the examiners, and the 
examiners must acknowledge receipt and 
review of the file in any report 
generated as a result of this remand.  
The examiners should specifically address 
the following:

a.  What is the severity of the 
appellant's current left knee 
disability?  In answering the above, 
the examiner should specifically 
comment upon the range of motion in 
degrees, functional impairment due 
to pain, weakness, incoordination, 
fatigability, instability, etc., 
resulting from the appellant's 
service-connected left knee 
condition.

b.  With respect to the appellant's 
claimed psychiatric disorders, the 
examiner should comment upon the 
nature and extent of any current 
psychiatric disorders.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed.  The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  The psychiatrist should 
be requested to review the results 
of the examination along with all 
material in the appellant's claims 
file, and provide an opinion as to 
whether any currently present 
acquired psychiatric disorder(s) 
is(are) etiologically related to 
service.

c.  With respect to the appellant's 
claimed PTSD, a diagnosis of PTSD 
under DSM-IV criteria should be made 
or ruled out.  If PTSD is diagnosed, 
the examiner should identify any of 
the specific verified stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.

d.  With respect to the appellant's 
claims for service connection for 
headaches, weight loss, diminished 
sex drive, and sleep disorder as due 
to undiagnosed illness, the 
appellant should also be afforded a 
comprehensive VA general medical 
examination. The medical examiner 
should determine if there are any 
objective medical indications that 
the appellant is suffering from a 
disability associated with his 
headaches, weight loss, diminished 
sex drive, or sleep disturbances.  
The examiner should provide details 
relative to the onset, frequency, 
duration and severity of the 
appellant's complaints.  It should 
then be determined, based on a 
review of symptoms, physical 
findings, and laboratory tests, if 
these symptoms are attributable to 
any known diagnostic entity or 
entities.  Examinations by 
appropriate specialists should be 
conducted with regard to any of the 
foregoing symptoms, or abnormal 
findings pertaining thereto, that 
cannot be attributed to a known 
clinical diagnosis.  The final 
report of the examination(s) should 
set forth a list of diagnosed 
conditions, and a separate list of 
any symptoms, abnormal physical 
findings, and abnormal laboratory 
test results that cannot be 
attributed to a known clinical 
diagnosis.

6.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim, including providing specific 
information relative to his claimed PTSD stressors.  While 
the VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
If a claimant wishes assistance, he cannot passively wait for 
it in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §  5107(a). 

The consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for the aforementioned examinations, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, provides 
for expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




